DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.
This office action is in response to the amendment filed 06/24/2022, which amends claims 1, 8, 15, 17, and 20. Claims 1-20 are pending in the application.
	
	
Response to Amendment
Applicant’s amendments to the claims, filed on 06/24/2022, have been entered.
Applicant’s amendments caused withdrawal of the rejection under 35 U.S.C. 103 of claims 1-5, and 8-20 as being unpatentable over Li et al. (US 2015/010556 A1), claim 6 over Li et al. (US 2015/010556 A1) in view of Hamada et al. (US 2007/0009762 A1), and claim 7 over Li et al. (US 2015/010556 A1) in view of Kai et al. (US 2011/0284828 A1).
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0105556 A1) in view of Lin et al. (US 2014/0014922 A1).
With respect to claim 1, Li teaches a first electrode (anode), a second electrode (cathode), an organic layer between the electrodes (paragraph 0192, lines 1-6), and the emissive layer comprises the inventive compound (paragraph 0077, lines 1-5) represented by Formula 5 below (page 10).

    PNG
    media_image1.png
    342
    410
    media_image1.png
    Greyscale


In this formula, Y1 and Y4  are nitrogen atoms, Y2 and Y3 are carbon atoms (paragraph 0092), V1, V2, V3 are carbon atoms, and V4 is a nitrogen atom (paragraph 0091), Ra is a C1 alkyl (methyl) group (paragraph 0134, lines 1-3), A is an oxygen atom (paragraph 0098 and 0090), X is a carbon atom (paragraph 0106, line 1), and Z is an phenyl substituted nitrogen atom (paragraph 0106 line 3 and paragraph 0116-0017, and 0123, R is a aryl group).
This forms the compound below.

    PNG
    media_image2.png
    373
    260
    media_image2.png
    Greyscale

This compound meets the requirements of instant Formula 1 when M is platinum, T1-T4 are each a single bond, Y1 and Y3 and Y4 are each a carbon atom and Y2 is a nitrogen atom, A1 is a C3 heterocycle (imidazole), A2 is a C5 heterocycle (pyridine), A3, A4, and A4 are benzene rings, X2 is N(R6), R6 is a C6 aryl (phenyl) group and L2 is oxygen.
Li includes each element claimed, with the only difference between the claimed invention and Li being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a platinum complex with improved stability and efficiency over traditional emission complexes (paragraph 0078, lines 7-9), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, this compound differs from the claimed invention because X1 is a carbon atom, and not a boron atom.
Lin teaches organometallics comprising a dibenzo(1,4)azaborine moiety for use in in organic electric devices (abstract).
Lin teaches that due to the donor-acceptor nature of the ring system, dibenzo-1,4-azaborine compounds have smaller electronic-chemical gaps than their carbon analogues, and this property may be advantageous for better charge transport.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a dibenzo-1,4-azaborine moiety in the compound of Li in order to form a compound with a smaller electronic-chemical gap than its carbon analogue and with better charge transport.
When such a modification is made, it forms the compound below which meets the requirements of the claim when X1 is boron.

    PNG
    media_image3.png
    370
    273
    media_image3.png
    Greyscale

With respect to claims 2 and 3, Li in view of Lin teaches the organic light-emitting device of claim 1, and the first electrode is an anode, a cathode, a hole transport layer, an emission layer, an electron transport layer (paragraph 0192) and the emissive layer comprises the inventive compound (paragraph 0077, lines 1-5).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the organometallic compound of claim 1 and the device structure, as taught by Li.
With respect to claim 4, Li in view of Lin teaches the organic light-emitting device of claim 1, and the organometallic compound emits blue light having a maximum emission wavelength of 440-490 nm (paragraph 0078, line 5-7).
With respect to claim 5, Li in view of Lin teaches the organic light-emitting device of claim 3, and the emission layer further comprises a host (paragraph 0192, lines 8-9).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to further use a host material in the emission layer, as taught by Li.
With respect to claim 8, Li teaches an organometallic compound represented by Formula 5 below (page 10).

    PNG
    media_image1.png
    342
    410
    media_image1.png
    Greyscale

In this formula, Y1 and Y4  are nitrogen atoms, Y2 and Y3 are carbon atoms (paragraph 0092), V1, V2, V3 are carbon atoms, and V4 is a nitrogen atom (paragraph 0091), Ra is a C1 alkyl (methyl) group (paragraph 0134, lines 1-3), A is an oxygen atom (paragraph 0098 and 0090), X is a carbon atom (paragraph 0106, line 1), and Z is an phenyl substituted nitrogen atom (paragraph 0106 line 3 and paragraph 0116-0017, and 0123, R is a aryl group).
This forms the compound below.

    PNG
    media_image2.png
    373
    260
    media_image2.png
    Greyscale

This compound meets the requirements of instant Formula 1 when M is platinum, T1-T4 are each a single bond, Y1 and Y3 and Y4 are each a carbon atom and Y2 is a nitrogen atom, A1 is a C3 heterocycle (imidazole), A2 is a C5 heterocycle (pyridine), A3, A4, and A4 are benzene rings, X2 is N(R6), R6 is a C6 aryl (phenyl) group and L2 is oxygen.
Li includes each element claimed, with the only difference between the claimed invention and Li being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a platinum complex with improved stability and efficiency over traditional emission complexes (paragraph 0078, lines 7-9), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, this compound differs from the claimed invention because X1 is a carbon atom, and not a boron atom.
Lin teaches organometallics comprising a dibenzo(1,4)azaborine moiety for use in in organic electric devices (abstract).
Lin teaches that due to the donor-acceptor nature of the ring system, dibenzo-1,4-azaborine compounds have smaller electronic-chemical gaps than their carbon analogues, and this property may be advantageous for better charge transport.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a dibenzo-1,4-azaborine moiety in the compound of Li in order to form a compound with a smaller electronic-chemical gap than its carbon analogue and with better charge transport.
When such a modification is made, it forms the compound below which meets the requirements of the claim when X1 is boron.

    PNG
    media_image3.png
    370
    273
    media_image3.png
    Greyscale


With respect to claim 9, Li in view of Lin teaches the organometallic compound of claim 8, and M is platinum.
With respect to claim 10, Li in view of Lin teaches the organometallic compound of claim 8, and T1 to T4 are each a chemical bond, Y2 is nitrogen, Y1 and Y2 are coordinate bonds, and Y3 and Y4 are chemical bonds.
With respect to claim 11, Li in view of Lin teaches the organometallic compound of claim 8, and Y3 and Y4 are each carbon.
With respect to claims 12 and 13, Li in view of Lin teaches the organometallic compound of claim 8, and A1 is a C3 heterocycle (imidazole), A2 is a C5 heterocycle (pyridine), A3, A4, and A4 are benzene rings.
With respect to claim 14, Li in view of Lin teaches the organometallic compound of claim 8, and A1 is represented by Formula 2A-1 when Y21 and Y22 are carbon atoms, as pictured above.
With respect to claim 15, Li in view of Lin teaches the organometallic compound of claim 8, and the partial moiety of claim 8 is represented by Formula 4-2, as pictured above.
With respect to claim 16, Li in view of Lin teaches the organometallic compound of claim 8, as discussed above, wherein X1 is boron, X2 is N(R6), a2 and a3 are each 1, L2 is an oxygen atom, and L3 is a direct bond.
With respect to claim 17, Li in view of Lin teaches the organometallic compound of claim 8, and the compound meets condition (i) wherein X1 is boron, and X2 is N(R6), as discussed above.
With respect to claim 18, Li in view of Lin teaches the organometallic compound of claim 8, and R’ and R” are not present, R1 is a C1 alkyl group, and R2 to R9 are each a hydrogen atom, as pictured above.
With respect to claim 19, Li in view of Lin teaches the organometallic compound of claim 8, and the organometallic compound represented by Formula 1 is represented by Formula 1-1, when M, A1 to A5, Y1 to Y4, L2 and L3, X1, X2, R1 to R5, and b1 to b5 are defined the same as above.
With respect to claim 20, Li in view of Lin teaches the organometallic compound of claim 8, and the compound is identical to instant Compound 2.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0105556 A1) in view of Lin et al. (US 2014/0014922 A1) as applied to claims 1-5, and 8-20 above, and further in view of Hamada et al. (US 2007/0009762 A1).
With respect to claim 6, Li in view of Lin teaches the organic light emitting device of claim 2, however, neither Li nor Lin teaches that the hole transport region includes a p-dopant having a lowest unoccupied molecular orbital of -3.5 eV or less.
It is noted that in the instant specification, hexaazatriphenylene is used as a p-dopant in the hole transport region and is interpreted to meet the limitations of the instant claims.
Hamada teaches an organic electroluminescent element with a longer lifetime. Hamada teaches this device has a light emitting layer and a hole transport layer, and adjacent to the hole transport layer is an intermediate layer which has a LUMO lower than that of the hole transport layer and the light emitting layer.
Hamada gives an example of the inventive intermediate layer compound in paragraph 0020, which is the hexaazatriphenylene derivative below.

    PNG
    media_image4.png
    223
    354
    media_image4.png
    Greyscale

Hamada teaches that when this material is used in an intermediate layer, it has a LUMO lower than the hole transport layer and light emitting layer, which allows the intermediate layer to trap electrons that have passed through the light emitting layer. By trapping electrons, there is a decrease in the number of electrons moving from the light emitting layer into the hole transport layer, and the lifetime of the electroluminescent device is increased (paragraph 0021).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the hexaazatriphenylene derivative of Hamada into a layer adjacent to the hole transport region of Li in order to trap excess electrons moving from the light emitting layer and increase the lifetime of the electroluminescent device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0105556 A1) in view of Lin et al. (US 2014/0014922 A1) as applied to claims 1-5, and 8- 20 above, and further in view of Kai et al. (US 2011/0284828 A1).
With respect to claim 7, Li in view of Lin teaches the organic light-emitting device of claim 2, as discussed above. Li also teaches the organic light-emitting device may comprise hole blocking materials (paragraph 0180), however, neither Li nor Lin teaches that the hole blocking layer comprises a phosphine oxide or silyl containing compound.
Kai teaches an organic electroluminescent device which comprises a phosphine oxide compound in a hole-blocking layer. Kai teaches that such a device demonstrates improved luminous efficiency, fully secured high driving stability, and a simple structure (abstract).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the phosphine oxide compound of Kai as a hole blocking material in the organic electroluminescent device of Li in view of Lin in order to form an organic electroluminescent device which has improved luminous efficiency, fully secured high driving stability, and a simple structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786